

Exhibit 10.1
THE HAIN CELESTIAL GROUP, INC.
AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN
(As amended and restated effective July 1, 2019)


I. INTRODUCTION


1.1. Purpose. The purpose of this Plan is to recruit and retain highly qualified
executives and other employees, to provide incentives to such individuals to
attain the goals of The Hain Celestial Group, Inc. (the "Company") and its
Affiliates (as defined below) and to provide incentive compensation based on the
performance of the Company in order to enhance stockholder value.


1.2. Description. This Plan is the means by which the Committee (as defined
below) shall determine and implement incentive awards for participating
employees hereunder.


1.3. Term. This Plan shall be effective as of the Company’s fiscal year
beginning July 1, 2019. This Plan amends and restates The Hain Celestial Group,
Inc. 2015-2019 Executive Incentive Plan which originally became effective as of
July 1, 2014 and provided for an original term covering awards granted through
and including the fiscal year ended June 30, 2019.


II. DEFINITIONS


As used in this Plan, the following terms shall have the following meanings:


“Affiliate” means (a) an entity that directly or through one or more
intermediaries is controlled by the Company, and (b) any entity in which the
Company has a significant equity interest, as determined by the Company.


“Annual Incentive Award” means the award payable with respect to a fiscal year
of the Company determined in accordance with Article V hereof.


“Award” means an Annual Incentive Award under the Plan, whether in the form of
cash, stock, restricted stock, stock units or other forms of stock-based awards,
or any combination thereof, provided that any such stock-based awards shall be
issued pursuant to and be subject to the terms and conditions of the Stock Plan.


“Base Compensation” means the base rate of salary payable to a Participant as
most recently reflected on the books and records of the Company, prior to any
reduction under a salary reduction agreement pursuant to section 401(k) or
section 125 of the Code, but shall not include (without limitation) cost of
living allowances, fees, retainers, bonuses, commissions, incentive awards,
prizes, employee benefits, fringe benefits, expense allowance or similar
payments or assignment premiums for expatriates and third country nationals.


“Board” means the Board of Directors of the Company.


“Committee” means the Compensation Committee of the Board, or such other Board
committee as may be designated by the Board to administer the Plan.


“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and interpretations promulgated thereunder.


“Participant” means an employee of the Company who is selected to participate in
the Plan by the Committee pursuant to Article IV hereof.


“Performance Measures” means the criteria established by the Committee, on a
consolidated basis, on the basis of the entire Company, a business unit or
geographically based unit or relative to one or more peer group companies or
indices, which may be expressed either in terms of specified levels of, rates of
change or relative changes in, one or more of the following measures, or such
other criteria established by the Committee: (a) share price; (b) earnings
1



--------------------------------------------------------------------------------



per share; (c) return to shareholders (including dividends); (d) return on
equity; (e) revenues; (f) sales; (g) sales by category, brand, territory or
geography; (h) unit growth; (i) customer growth (including new customers and
increased sales to existing customers); (j) EBITDA or EBIT; (k) operating income
or operating profit; (l) net income; (m) gross margin; (n) operating margin; (o)
return on capital or return on invested capital; (p) economic value added; (q)
economic profit; (r) cash flows; (s) cash flow from operations; (t) market
share; (u) inventory levels; (v) inventory days outstanding; (w) consumption;
(x) size of line in total or by category or type; (y) consumer and strategic
investments; (z) advertising, brand and product innovation; (aa) research and
development; (bb) costs; (cc) managing commodity costs; (dd) capital
expenditures; (ee) working capital; (ff) net fixed assets; (gg) accounts
receivable; (hh) days sales outstanding; (ii) period overhead; (jj) expenses;
(kk) productivity; (ll) market capitalization; (mm) customer satisfaction; (nn)
pro forma net income; (oo) return on equity; (pp) return on designated assets;
(qq) expenses; (rr) free cash flow; (ss) cash flow return on investment; (tt)
net profit margin; (uu) cash conversion cycle; and (vv) service levels. Such
criteria will be determined in accordance with generally accepted accounting
principles to the extent applicable or be subject to any Performance Measure
Adjustments may be specified by the Committee. Performance Measures may also be
based on individual criteria related to the performance of Participants.


“Performance Measure Adjustments” means any of the following adjustments to the
Performance Measures as may be specified by the Committee for (i) discontinued
operations, categories, or segments; (ii) acquisitions and mergers; (iii)
divestitures; (iv) cumulative effect of changes in accounting rules and methods;
(v) material impairment or disposal losses; (vi) restructuring or productivity
initiative costs; (vii) product recall or withdrawal; (viii) business losses
from economic, political and legal changes; (ix) retained and uninsured losses
from natural catastrophe; (x) extraordinary items; (xi) currency fluctuations
(xii) stock dividend, split, combination or exchange of stock, (xiii) financing
activities, or (xiv) other unusual or nonrecurring events. Any Performance
Measure Adjustments shall be determined in accordance with generally accepted
accounting principles to the extent applicable.


“Plan” means this The Hain Celestial Group, Inc. Amended and Restated Executive
Incentive Plan, as in effect and as amended from time to time.


“Stock Plan” means the Company’s Amended and Restated 2002 Long-Term Incentive
and Stock Award Plan (or any successor stock incentive plan approved by the
stockholders of the Company), as in effect and as amended from time to time.


III. ADMINISTRATION


The administration and operation of the Plan shall be supervised by the
Committee with respect to all matters. The Committee may delegate responsibility
for the day-to-day administration and operation of the Plan to such employees of
the Company as it shall designate from time to time; provided, however, the
Committee may not delegate its responsibilities under Section 6.1(a) below. The
Committee shall interpret and construe any and all provisions of the Plan and
any determination made by the Committee under the Plan shall be final and
conclusive. Neither the Board nor the Committee, nor any member of the Board or
the Committee, nor any employee of the Company shall be liable for any act,
omission, interpretation, construction or determination made in connection with
the Plan (other than acts of willful misconduct) and the members of the Board
and the Committee and the employees of the Company shall be entitled to
reimbursement by the Company to the maximum extent permitted by law in respect
of any claim, loss, damage or expense (including counsel’s fees) arising from
their acts, omissions and conduct in their official capacity with respect to the
Plan.


IV. PARTICIPATION


The Chief Executive Officer and each other employee of the Company who is at or
above the level of Senior Vice President or who is considered a key employee and
who the Committee selects for participation in the Plan, shall be eligible to
receive Awards under the Plan.



2



--------------------------------------------------------------------------------



V. ANNUAL INCENTIVE PROGRAM


5.1. Establishment of Performance Measures, Etc. The Committee shall establish
the terms and conditions for the payment of Annual Incentive Awards under the
Plan, which may include, if the Committee determines appropriate, (i) the
eligible Participants under the Plan, (ii) the Performance Measure(s), including
any Performance Measure Adjustments, and (iii) the formula for calculating the
amount of such Awards (e.g., the specified level of the Performance Measure(s),
the relative weights of such Performance Measures, and the percentage of each
Participant’s Base Compensation that is payable at each such specified level).
Performance Measures may differ from Participant to Participant and from Award
to Award. The Committee shall determine individual Award eligibility and
communicate such Award information to Participants at such times as it
reasonably determines.

5.2. Determination of Annual Incentive Award. The Annual Incentive Award for
each Participant shall be determined by the Committee pursuant to Section 5.1.
in its sole discretion based on the attainment of the Performance Measure(s) or
such other factors as the Committee determines in its sole discretion.


5.3. Payment of Annual Incentive Award. Annual Incentive Awards shall be paid or
settled on or prior to March 15 of the calendar year after the fiscal year ends,
except as otherwise determined by the Committee, but in no event later than the
last day of the calendar year following the calendar year in which the
applicable fiscal year ends. Payment of Annual Incentive Awards shall be subject
to the Participant remaining employed until the date of payment, except as
otherwise determined by the Committee in its sole discretion.


VI. GENERAL PROVISIONS


6.1. Amendment and Termination.


(a) The Committee may at any time amend, suspend, discontinue or terminate the
Plan. All determinations concerning the interpretation and application of this
Section 6.1 shall be made by the Committee.


(b) In the case of Participants employed outside the United States, the Company
or its Affiliates may vary the provisions of this Plan as deemed appropriate to
conform with, as required by, or made desirable by, local laws, practices and
procedures.


6.2. Repayment. If the Company is required to prepare an accounting restatement
to correct an accounting error included in a report on Form 10-Q or 10-K caused
by the misconduct of a Participant, the Participant shall return to the Company,
or forfeit if not paid, any Annual Incentive Award arising out of the misconduct
for or during such restated period. Awards shall also be subject to the terms of
any Company clawback or similar policy then in effect.


6.3. Designation of Beneficiary. In the event a Participant dies while entitled
to a payment under the Plan, such payments shall be made to the beneficiary(ies)
designated by the Participant in writing to the Company or, in the absence of
such written designation, to the Participant’s estate.


6.4. Rights Unsecured. The right of any Participant to receive an Award under
the Plan shall constitute an unsecured claim against the general assets of the
Company.


6.5. Withholding Taxes. The Company shall have the right to deduct from the
payment of each Award any federal, state and local taxes required by such laws
to be withheld with respect to any payment under the Plan.


6.6. Miscellaneous.


(a) No Right of Continued Employment. Nothing in this Plan shall be construed as
conferring upon any Participant any right to continue in the employment of the
Company or any of its subsidiaries or Affiliates.


(b) No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on the Plan or any awards made
under the Plan. No
3



--------------------------------------------------------------------------------



employee, Participant or other person shall have any claim against the Company
or any of its subsidiaries or Affiliates as a result of any such action.


(c) Nonalienation of Benefits. Except as expressly provided herein, no
Participant or his or her beneficiaries shall have the power or right to
transfer, anticipate, or otherwise encumber the Participant’s interest under the
Plan. The Company’s obligations under this Plan are not assignable or
transferable except to a corporation which acquires all or substantially all of
the assets of the Company or any corporation into which the Company may be
merged or consolidated. The provisions of the Plan shall inure to the benefit of
each Participant and his or her beneficiaries, heirs, executors, administrators
or successors in interest.


(d) Section 409A of the Code. Payments under this Plan are intended to be exempt
from Section 409A of the Code, as amended, and the regulations and guidance
promulgated thereunder (collectively “Section 409A”) and, accordingly, to the
maximum extent permitted, this Plan shall be interpreted to be exempt from
Section 409A. Notwithstanding the foregoing, the Company makes no representation
with respect to compliance with Section 409A and shall not be liable to any
Participant for any taxes or penalties under Section 409A.


(e) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.


(f) Stock Subject to the Plan. Awards that are made in the form of stock,
restricted stock, stock units or other forms of stock-based awards shall be made
from the aggregate number of shares authorized to be issued under the terms of
the Stock Plan.


(g) Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the State of New York, without reference to the principles of
conflict of laws.


(h) Headings. Headings are inserted in this Plan for convenience of reference
only and are to be ignored in a construction of the provisions of the Plan.
4

